DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,077,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2,4-5, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Leibeg et al (US 2019/0168446) and Hadas (US 2016/0046073) fails to teach either alone or in combination, a three-dimensional shaping apparatus shaping a three-dimensional object, comprising:  a discharge control mechanism that includes a butterfly valve, a drive shaft, and a valve driver, the butterfly valve being a part of the drive shaft, the butterfly valve being provided in a flow path upstream of the discharge port in a shaping material flow direction, the valve driver being configured to rotate the drive shaft, the butterfly valve being configured to control a discharge amount of the shaping material from the discharge port; a storage device configured to store a program; and
a processor configured to execute the program so as to: change a relative position of the nozzle and the table at a first speed to discharge the shaping material toward the table; set a rotation angle of the butterfly valve to a first degree with respect to the shaping material flow direction to discharge a first discharge amount of the shaping material from the discharge port when the relative position of the nozzle and the table is changed at the first speed; change the relative position of the nozzle and the table at a second speed to discharge the shaping material toward the table; and set the rotation angle of the butterfly valve to a second degree with respect to the shaping material flow direction to discharge a second discharge amount of the shaping material from the discharge port when the relative position of the nozzle and the table is changed at the second speed, wherein the second speed is slower than the first speed, and the second discharge amount is smaller than the first discharge amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2022/0118524 A1 pertaining to 3D printing and actuator for nozzles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743